

117 S729 IS: Educational Equity Challenge Grant Act of 2021
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 729IN THE SENATE OF THE UNITED STATESMarch 11, 2021Ms. Warren (for herself, Mr. Blumenthal, Mr. Markey, Mr. Murphy, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish an Educational Equity Challenge Grant program administered by the Department of Education.1.Short titleThis Act may be cited as the Educational Equity Challenge Grant Act of 2021.2.Educational equity challenge grant program(a)DefinitionsIn this section:(1)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Eligible entityThe term eligible entity—(A)means—(i)a local educational agency;(ii)a consortium of local educational agencies;(iii)a State educational agency;(iv)an educational service agency;(v)a partnership between a nonprofit organization, including a provider of early childhood education, an institution of higher education, a community-based organization, or a national intermediary, and 1 or more local educational agencies; or(vi)the Bureau of Indian Education; and(B)shall not include any for-profit entity. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (4)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)SecretaryThe term Secretary means the Secretary of Education.(6)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (b)Establishment of programThe Secretary shall establish an Educational Equity Challenge Grant program through which the Secretary awards grants to eligible entities to—(1)adopt and implement evidence-based activities, strategies, and interventions to address academic, social-emotional, mental, behavioral, and physical health needs associated with the COVID–19 pandemic that meet the standard of evidence described in section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)); or (2)design or replicate and implement field- and educator-initiated proposals to address academic, social-emotional, mental, behavioral, and physical health needs associated with the COVID–19 pandemic that—(A)are independently evaluated by the grantee for efficacy; and(B)meet the standard of evidence described in section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)). (c)Allocation of funds(1)Administrative expensesThe Secretary may use not more than 5 percent of funds available to carry out this section for administration of the Educational Equity Challenge Grant program, including technical assistance, collaboration with other relevant agencies, and dissemination of best practices. (2)Reservation for tribesFrom amounts appropriated to carry out this section for a fiscal year and not used under paragraph (1), the Secretary shall reserve 5 percent to award grants to the outlying areas and the Bureau of Indian Education to carry out activities described in this section in schools operated or funded by the Bureau of Indian Education.(3)Evidence-based and field-initiated proposalsFrom the funds remaining after carrying out paragraphs (1) and (2), in awarding grants under this section, the Secretary shall ensure that—(A)75 percent of the grant funds are awarded to evidence-based proposals, as described in subsection (b)(1); and(B)25 percent of the grant funds are awarded to field- and educator-initiated proposals, as described in subsection (b)(2).(4)Rural areas(A)In generalFrom the funds remaining after carrying out paragraphs (1) and (2), in awarding grants under this section, the Secretary shall ensure that not less than 25 percent of the grant funds are awarded to eligible entities—(i)that have a locale code of 32, 33, 41, 42, or 43, as determined by the Secretary; or(ii)for which a majority of the schools to be served by the program funded by the grant awarded under this section to such an eligible entity are designated with a locale code of 32, 33, 41, 42, or 43, or a combination of such codes, as determined by the Secretary.(B)ExceptionNotwithstanding subparagraph (A), the Secretary shall reduce the amount of funds made available under such subparagraph if the Secretary does not receive a sufficient number of applications of sufficient quality.(5)Low-income students(A)In generalFrom the funds remaining after carrying out paragraphs (1) and (2), in awarding grants under this section, the Secretary shall ensure that not less than 50 percent of the grant funds are awarded to eligible entities that serve student populations in which 20 percent or more of school-age children live in low-income families, according to the most recent Small Area Income and Poverty Estimates of the Bureau of the Census. (B)ExceptionNotwithstanding subparagraph (A), the Secretary shall reduce the amount of funds made available under such subparagraph if the Secretary does not receive a sufficient number of applications of sufficient quality.(6)Rural and low-income studentsAn eligible entity that is described in paragraph (4)(A) and also described in paragraph (5)(A) may count as an eligible entity under both paragraphs for purposes of the requirements under such paragraphs. (d)Publication of applicationNot later than 60 days after the date of enactment of this Act, the Secretary shall—(1)publish the applications for grants under this section; and(2)post on the public website of the Department of Education resources regarding identified evidence-based activities, strategies, and interventions. (e)ApplicationsAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including the following:(1)Identification by the eligible entity of the inequities experienced by students during the COVID–19 pandemic, including the impact on academic progress and social-emotional, mental, behavioral, and physical health needs, identified through trauma-informed academic, social-emotional, and health needs assessments or assessments used in multi-tiered systems of support. Where possible, applicants shall utilize existing assessments and validated tools, such as surveys, to avoid duplicative or excessive student testing.(2)The differential impact of the COVID–19 pandemic on increased academic, social-emotional, mental, and physical health needs for specific groups of students, including low-income students, students of color and Native American students, homeless students, migrant students, students in foster care, English learners, students involved with the juvenile justice system, and students with disabilities, and other specific groups identified in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), in a manner that protects personally identifiable information.(3)The evidence-based strategies the eligible entity will use to address these inequities if applying for a grant described in subsection (b)(1).(4)How academic, social-emotional, mental, behavioral, and physical health, access to accelerated student learning and mastery of content, and related outcomes will be measured, including how the eligible entity will use existing assessments and validated tools, such as surveys, to avoid duplicative or excessive student testing.(5)How the eligible entity will partner and seek ongoing feedback with the parents, families, teachers, paraprofessionals, local stakeholders, and community members, including those from marginalized communities, to identify academic, social-emotional, mental, behavioral, and physical health needs of students and collaborate on provision of high-quality services where appropriate.(6)How the proposed strategies and interventions will accelerate student learning, promote mastery of content, and expand student access to and opportunity for well-rounded, culturally and linguistically responsive, and rigorous standards-aligned curricula.(7)Identification by the eligible entity of the mental and physical health impacts on school staff during the COVID–19 pandemic.(8)A proposed detailed budget, including how the applicant plans to distribute funds among schools and groups of students identified as highest need.(9)For eligible entities that intend to carry out field- and educator-initiated proposals described in subsection (b)(2), a proposal for conducting an independent evaluation of the effectiveness of the proposal. (f)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants serving disproportionately higher percentages of high-need students, including low-income students, students of color and Native American students, homeless students, migrant students, students in foster care, English learners, students involved with the juvenile justice system, students with disabilities, and students that have been disproportionately affected by COVID–19. (g)Uses of fundsAn eligible entity that receives a grant under this section shall carry out 1 of the following:(1)Implementation of evidence-based activities, strategies, and interventions that meet the requirements described in section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)), which shall include at least 1 of the following:(A)Developing, administering, and using high-quality, universally designed assessments that are valid and reliable, to accurately assess students’ academic needs and progress and assist educators in meeting students’ academic needs, including through differentiating instruction, progress monitoring, and providing professional development on how to develop universally designed, high-quality assessments that are aligned with curricula or how to effectively implement and use existing high-quality assessments for these purposes. (B)Supporting social and emotional learning, including through integrated systems of support, counseling, and the explicit teaching of cognitive, social, and emotional skills and competencies, by building social and emotional instruction into all classes, and which may include instituting restorative practices.(C)Implementing school- and district-wide practices that support students holistically, including mental health services, early intervention and prevention practices, trauma-informed practices, and efforts to improve family engagement and staff well-being. (D)Implementing culturally and linguistically responsive practices.(E)Extending instructional time, which may include—(i)before or after school programs and extending the school day or year, including through summer learning programs; or(ii)high-quality distance instruction, during non-traditional school days and hours (including during the summer), including providing professional development to support effective, personalized instruction.(F)Implementing high-quality structured individual or small group tutoring.(G)Implementing and providing professional development on the use of rigorous, culturally and linguistically competent, universally designed, and well-rounded curriculum.(H)Recruiting and supporting racially, ethnically, culturally, and linguistically diverse, well-prepared educators, including those with disabilities, through comprehensive State-accredited teacher preparation programs.(I)Implementing programs that promote school racial and socioeconomic integration and diversity and effective inclusion of students with disabilities. (2)Design or replication and implementation of field- and educator-initiated proposals—(A)that meet the standard of evidence described in section 8101(21)(A)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(ii));(B)that demonstrate a promising approach;(C)that include family and educator input into their design and implementation; and(D)that include activities, strategies, or interventions that are independently evaluated and published by the grantee for efficacy.(h)Rule of construction for collective bargainingNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employers and their employees. (i)Independent evaluationsAn eligible entity that receives a grant for activities described in subsection (b)(2) shall—(1)conduct an independent evaluation for efficacy, which shall—(A)estimate the impact of the interventions carried out under the grant (as implemented at the proposed level of scale on a relevant outcome for individual groups of students); and(B)be made broadly available digitally and free of charge, through formal (including peer-reviewed journals) and informal (including newsletters) mechanisms and through posting on the Department of Education’s public website; and(2)cooperate with any technical assistance provided by the Department of Education or the contractor of the Department and comply with the requirements of any evaluation of the program conducted by the Department. (j)Reports(1)GranteesAn eligible entity that receives a grant under this section shall submit an annual report to the Secretary describing—(A)the proposed and actual uses of funds, including a description of how much funding supported which evidence-based interventions;(B)how funds were used and their effect on student access to accelerated student learning, mastery of content and social-emotional, mental, behavioral, and physical health outcomes, which may include success measures such as school culture surveys, workplace culture surveys, family feedback, and existing diagnostic or formative assessments, disaggregated by the specific groups identified in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), in a manner that protects personally identifiable information;(C)how the State educational agency or local educational agency distributed funds, including any formula or methodology that was used, to schools served by such agency to meet the academic, social-emotional, mental, behavioral, and physical health needs of students who have been disproportionately affected by COVID–19 and school closures, including students from low-income families, children with disabilities, English learners, students of color, students experiencing homelessness, children and youth in foster care, migrant children, and students involved with the juvenile justice system; and (D)how the grant funds were supplemented with State and local funds targeted to disproportionately affected students as described in subparagraph (B), including funds appropriated through State formula grants to local educational agencies.(2)Reports to CongressBeginning 1 year after the first grants are awarded under this section, and annually thereafter, the Secretary shall submit and digitally publish a report to Congress detailing—(A)the basis on which grants were awarded;(B)eligible entities that received grants and amount of funding received by each grantee;(C)the proposed and actual uses of funds, including a description of how much funding supported which evidence-based interventions;(D)available outcomes related to student learning and social-emotional, mental, behavioral, and physical health, disaggregated by the specific groups identified in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), in a manner that protects personally identifiable information; and(E)the technical assistance activities of the Department of Education and costs of these activities, dissemination costs, and costs of other activities supported by the set-aside for the Department of Education.(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$15,000,000,000 for each of the fiscal years 2021 through 2023;(2)$10,000,000,000 for each of the fiscal years 2024 through 2027; and(3)$5,000,000,000 for each of the fiscal years 2028 through 2030.